
	

114 HR 3698 IH: Military Enlistment Opportunity Act of 2015
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3698
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Coffman (for himself, Mr. Vargas, Mr. King of New York, and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to authorize the enlistment in the Armed Forces of
			 additional persons who are residing in the United States and to lawfully
			 admit for permanent residence certain enlistees who are not citizens or
			 other nationals of the United States.
	
	
 1.Short titleThis Act may be cited as the Military Enlistment Opportunity Act of 2015. 2.Qualifications for enlistment in the Armed Forces (a)Additional qualified personsParagraph (1) of subsection (b) of section 504 of title 10, United States Code, is amended—
 (1)by redesignating subparagraph (C) as subparagraph (E); and (2)by inserting after subparagraph (B) the following new subparagraphs:
					
 (C)A person who, at the time of enlistment in an armed force, has resided continuously in a lawful status in the United States for at least two years.
 (D)A person who, at the time of enlistment in an armed force, possesses an employment authorization document issued by United States Citizenship and Immigration Services under the requirements of the Department of Homeland Security policy entitled Deferred Action for Childhood Arrivals (DACA)..
 (b)Admission to Permanent Residence of Certain EnlisteesSuch section is further amended by adding at the end the following new subsection:  (c)Admission to permanent residence of certain enlistees (1)A person described in subsection (b) who, at the time of enlistment in an armed force, is not a citizen or other national of the United States or lawfully admitted for permanent residence shall be adjusted to the status of an alien lawfully admitted for permanent residence under the provisions of section 249 of the Immigration and Nationality Act (8 U.S.C. 1259), except that the alien need not—
 (A)establish that he or she entered the United States prior to January 1, 1972; and (B)comply with section 212(e) of such Act (8 U.S.C. 1182(e)).
 (2)The Secretary of Homeland Security shall rescind the lawful permanent resident status of a person whose status was adjusted under paragraph (1) if the person is separated from the armed forces under other than honorable conditions before the person served for a period or periods aggregating five years. Such grounds for rescission are in addition to any other provided by law. The fact that the person was separated from the armed forces under other than honorable conditions shall be proved by a duly authenticated certification from the armed force in which the person last served. The service of the person in the armed forces shall be proved by duly authenticated copies of the service records of the person.
 (3)Nothing in this subsection shall be construed to alter the process prescribed by sections 328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440–1) by which a person may naturalize through service in the armed forces..
			(c)Clerical amendments
 (1)Section headingThe heading of such section is amended to read as follows:  504.Persons not qualified; citizenship or residency requirements; exceptions. (2)Table of sectionsThe table of sections at the beginning of chapter 31 of such title is amended by striking the item relating to section 504 and inserting the following new item:
					
						
							504. Persons not qualified; citizenship or residency requirements; exceptions..
				
